 Case 19-11498       Doc 37   Filed 08/16/19 Entered 08/16/19 14:00:14   Desc Main
                                Document     Page 1 of 5



                                        In the
           United States Bankruptcy Court
                        For the Northern District of Illinois



                                             EASTERN DIVISION
  IN RE:                                     HON. CAROL A. DOYLE

     ANTONIO COLLINS,                        CASE NO. 19-BK-11498
                                             CHAPTER 13
           DEBTOR.
                                             HEARING DATE: AUGUST 27, 2019
                                             HEARING TIME: 10:30 A.M.




                           OBJECTION TO
                        P LAN C ONFIRMATION



   The City of Chicago (“City”) objects to confirmation of the Debtor’s proposed
chapter 13 plan. The plan as proposed does not comply with the requirements of
the Bankruptcy Code, 11 U.S.C. § 101 et seq. (“Code”), and thus cannot be
confirmed.



               T REATMENT OF THE C ITY ’S C LAIM

   The City has a secured claim in the amount of $15,108.71. See Claims Register
6-1. Debtor Antonio Collins has filed a chapter 13 plan [Docket 32] (“Plan”) which
provides that the City’s secured claim for water charges will be paid in regular
 Case 19-11498       Doc 37     Filed 08/16/19 Entered 08/16/19 14:00:14       Desc Main
                                  Document     Page 2 of 5


monthly payments; see Plan, § 3.2. The amount of the proposed payment is $30.00
per month.



             R EQUIREMENTS FOR C ONFIRMATION

   Section 1325(a)(5) of the Code, 11 U.S.C. § 1325(a)(5), provides three ways for a
debtor to deal with secured claims in a plan. Paragraph 1325(a)(5)(A) allows for
confirmation if the creditor accepts the plan, but the City does not accept the
Debtors’ proposed treatment of its claim. The Debtor is not proposing to surrender
the collateral securing the City’s claims (a house), which would satisfy paragraph
1325(a)(5)(C). So, to confirm a plan, the Debtor must provide the City with the
treatment mandated by paragraph 1325(a)(5)(B), which, as it relates to this case,
requires that, with respect to each allowed secured claim provided for by the plan,
             (i)     the plan provides that—

                     (I)      the holder of such claim retain the lien
                              securing such claim until the earlier of—

                              (aa)   the payment of the underlying debt
                                     determined under nonbankruptcy law;
                                     or

                              (bb)   discharge under section 1328; and

                     (II)     if the case under this chapter is dismissed or
                              converted without completion of the plan,
                              such lien shall also be retained by such
                              holder to the extent recognized by applicable
                              nonbankruptcy law;

             (ii)    the value, as of the effective date of the plan, of
                     property to be distributed under the plan on
                     account of such claim is not less than the allowed
                     amount of such claim; and

             (iii)   if—



                                              2
 Case 19-11498       Doc 37     Filed 08/16/19 Entered 08/16/19 14:00:14    Desc Main
                                  Document     Page 3 of 5


                     (I)      property to be distributed pursuant to this
                              subsection is in the form of periodic
                              payments, such payments shall be in equal
                              monthly amounts[.]
   Moreover, under Code § 1325(a)(1), the plan must comply with the other
provisions of Chapter 13. Under Code § 1322(d), the maximum term of a plan may
not exceed five years.



                             O BJECTION :
                      I NSUFFICIENT P AYMENTS /
                            T ERM OF P LAN

      As noted, the City has a secured claim in the amount of $15,108.71. The Plan
proposes to pay the City $30.00 per month. The term of the Plan per section 2.1 is
60 months, which would result in payment of $1,800.00, i.e., less than 12% of the
City’s claim. This situation presents one of three scenarios, none of which allows for
plan confirmation:
      A.     Payment of less than the amount of the City’s secured claim, in
violation of Section 1325(a)(5)(B)(ii);
      B.     A balloon payment at some point, which would violate the “equal
monthly amounts” requirement of Section 1325(a)(5)(B)(iii)(I); or
      C.     A plan term substantially longer than five years, which would violate
Section 1322(d) and thus Section 1325(a)(1).
      Since the Plan violates at least one of the cited provisions of Section 1325(a),
confirmation must be denied.




                                             3
 Case 19-11498    Doc 37   Filed 08/16/19 Entered 08/16/19 14:00:14       Desc Main
                             Document     Page 4 of 5



                               C ONCLUSION

      For the foregoing reasons, the Plan does not comply with multiple
requirements of Section 1325(a), and therefore confirmation should be denied.


DATED: AUGUST 16, 2019                       RESPECTFULLY SUBMITTED,

                                             THE CITY OF CHICAGO

                                             Mark Flessner
                                             Acting Corporation Counsel

                                             By: /s/ Charles A. King
                                                 Assistant Corporation Counsel
David P. Holtkamp (6298815)
Senior Assistant Corporation Counsel
Charles A. King (6216362)
Assistant Corporation Counsel
CITY OF CHICAGO, DEPARTMENT OF LAW
Chicago City Hall
121 N LaSalle St., Ste. 400
Chicago, IL 60602
Tel: (312) 742-0019
Email: David.Holtkamp2@cityofchicago.org
       Chuck.King@cityofchicago.org




                                         4
Case 19-11498   Doc 37   Filed 08/16/19 Entered 08/16/19 14:00:14      Desc Main
                           Document     Page 5 of 5




                          CERTIFICATE OF SERVICE

          I, Charles A. King, an attorney, hereby certify that on August
    16, 2019, I caused a copy of the attached City of Chicago’s Objection to
    Plan Confirmation to be served via the court’s electronic noticing
    system for Registrants on those designated to receive such service as
    provided on the attached Service List.



                                                 /s/ Charles A. King


                                SERVICE LIST
    Registrants
    (Via CM/ECF)

    Nicholas J. Landi         nlandi@semradlaw.com

    Corey Walters             cwalters@semradlaw.com

    Brenda Ann Likavec        ND-One@il.cslegal.com

    Grant W. Simmons          ND-Two@il.cslegal.com

    Tom Vaughn                ecf@tvch13.net

    Patrick S. Layng          USTPRegion11.ES.ECF@usdoj.gov
